Citation Nr: 0413219	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  He had unverified reserve duty from 1987 to 
1991, with unverified activation to federal active duty from 
1987 to 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO), which denied the benefit sought on appeal.  
In a January 2000 rating decision, the RO denied a claim for 
service connection for a nervous disorder.  The veteran filed 
a notice of disagreement as to that decision in May 2000.  
Subsequently in July 2001, the RO notified the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  Subsequently 
in a December 2001 decision, the RO denied service connection 
for a nervous disorder.  The veteran filed a notice of 
disagreement as to that decision.  After receiving a 
statement of the case in August 2002, the veteran perfected 
his appeal by filing a substantive appeal in August 2002.  


REMAND

The Board has reviewed the claims file with respect to the 
claim for service connection for a nervous disorder, and 
determined that prior to adjudicating the veteran's claim, 
further development is necessary.

In July 2002, the veteran submitted two VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  These forms were signed by 
the veteran but he did not complete information identifying 
sources of information relevant to treatment received or 
conditions.  On the front copy of that form, there is a 
notation of "blank 4142s" suggesting that the RO did not 
have information needed to seek indicated records.  However, 
in a statement from the veteran accompanying the VA Forms 21-
4142, he informed the RO of three treatment providers who 
have provided pertinent treatment in 1997.   

In that statement, the veteran stated that proof of his 
condition could be obtained from the following sources: (1) 
Medical Consultants review of psychiatric review technique 
form, dated October 15, 1997, by Charles M. Tucker, Ph.D.; 
(2) Psychiatric Review Technique, dated October 18, 1997, by 
Raymond F. Dalton, Jr., Ph.D.; (3) medical records from 
Latrobe Area Hospital, dated from June 8, 1997 to July 4, 
1997.

Review of the claims file indicates that the RO has not 
sought these records.  Prior to the Board's adjudication of 
the veteran's claim, the RO should obtain these records.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
nervous disorder, covering the period 
since discharge from active service in 
February 1981, to the present, which have 
not been previously submitted.  The RO 
should also specifically request private 
medical records from the following 
sources including the cited records: (1) 
Medical Consultants review of psychiatric 
review technique form, dated October 15, 
1997, by Charles M. Tucker, Ph.D.; (2) 
Psychiatric Review Technique, dated 
October 18, 1997, by Raymond F. Dalton, 
Jr., Ph.D.; (3) medical records from 
Latrobe Area Hospital, dated from June 8, 
1997 to July 4, 1997.

3.  After the development requested above 
has been completed to the extent 
possible, and any other development 
deemed appropriate by the RO, the RO 
should again review the record, and 
readjudicate the claim on appeal.  If a 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC), to include all pertinent law 
and regulations, and given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
August 2002 SSOC, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




